06/28/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                        Case Number: DA 21-0336



                                         DA 21-0336


 STATE OF MONTANA,                                                   JUN 2 8 2022
                                                                   Bovw,n c_.
              Plaintiff and Appellee,                               1,..:au
                                                                                        Court
                                                                                ..ilontana


       v.                                                           ORDER

 GINA DELIGHT KRUEGER,

              Defendant and Appellant.


       Counsel for the Appellant Gina Delight Krueger filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738, 87 S. Ct. 1396 (1967). Krueger responded to counsel's brief and
objected to counsel's motion.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We have considered the arguments raised by counsel and by Krueger
in her response. Our examination of the sentencing phase of the record indicates that a
nonfrivolous issue may exist on appeal. We direct counsel to review the complete record
on appeal and to further consider whether an appealable issue exists as to any discrepancies
between the District Court's written judgment and its oral pronouncement of sentence.
       Therefore,
       IT IS ORDERED that counsel's motion to be allowed to withdraw is DENIED.
       IT IS FURTHER ORDERED that Appellant's opening brief shall be due within
thirty days of the date of this Order.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Krueger personally.
                  \.
DATED this   e_ ii( day of June, 2022.


                                         Chief Justice




                                          Justices




                                    2